 

November 29, 2012

 

Dear 22nd Century Convertible Note Holder:

 

As you know, everyone here at 22nd Century (the “Company”) has been working hard
to make our Company a success. We are confident that our technology has
tremendous merit and we are very optimistic about our prospects in the
marketplace. As publically disclosed, management has invested more than $310,000
to purchase shares of the Company’s Common Stock over the past three weeks.

 

We write to you regarding your investment in the Company’s December 2011
Convertible Notes (the “Notes”). Importantly, the Notes are only convertible
into shares of the Company’s Common Stock prior to December 14, 2012 (Maturity
Date of the Notes). The conversion price of the Notes is currently $0.7121 per
share (the “Conversion Price”), reduced from $0.75 per share, due to the
anti-dilution provisions of the Notes.

 

In the event of conversion of your Note into shares of Common Stock, then at
such time you will also receive Warrants equal to 120% of the number of shares
of Common Stock. These Warrants will have a 5-year life with an exercise price
per share of Common Stock equal to $1.50 and will also have a “cashless”
exercise provision. The closing price of our Common Stock today was $0.40 per
share.

 

We are writing to you at this time to request that you agree to amend your Note
to extend the Maturity Date by four months until April 14, 2013. In
consideration for this amendment, we would:

 

·Pay 15% interest (per annum) that accrues over the 120-day extension, which
interest may be converted into our Common Stock and Warrants

 

·Allow the Notes to be converted into Common Stock and Warrants until April 14,
2013

 

We hope that you will consider agreeing to amend your Note as described above.
By doing so, you will also be extending the prepayment, Qualified Subsequent
Financing, and conversion option of the Notes to April 14, 2013. Thus, you will
have an extended period of time for conversion of the Notes into Common Stock
and Warrants.

 

The below chart demonstrates, assuming (i) an original investment of $100,000
and (ii) the full amount of the accrued interest of $5,000 for the 120 day
extension period of the Maturity Date, the resulting amounts of shares of Common
Stock and Warrants that would be issuable in the event of conversion:

 

Maturity Date:  December 14, 2012   Maturity Date:  April 14, 2012   Due at
Maturity $115,000   Due at Maturity $120,000   Conversion @ $0.7121 161,494
 shares Conversion @ $0.7121 168,516 shares Warrants (120%) 193,793   Warrants
(120%) 202,219  

 



 

 

 

If you agree to amend your Notes, please execute this letter agreement in the
space provided below and return it to me as promptly as possible.

 

Please do not hesitate to contact me with any questions and we thank you for
your continued support!

 

Very sincerely,

 

/s/ Henry Sicignano III

Henry Sicignano III

President



*********

The undersigned Lender hereby agrees to the amendment of the terms of the
above-referenced Notes held by such Lender to now provide (i) that the new
Maturity Date is April 14, 2013 and (ii) that the Company shall pay interest to
the Lender at the rate of 15.0% per annum on the amount that you invested that
accrues for the period beginning on December 14, 2012 and ending on April 14,
2013. Other than the amendments set forth in the immediately preceding sentence,
which shall be effective immediately, all other terms of the Notes shall remain
unchanged and continue in full force and effect.

 

 

  Agreed and accepted by:             “Lender”                   Name:      
Title:       Date:                             Agreed and accepted by:          
  “Borrower”             22nd Century Group, Inc.                   Name:      
Title:       Date:  

 



 

 